Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 25 June 2020. Claims 1-20 remain pending. 
	
Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 14 July 2020 and 25 June 2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (Pub No. 2019/0324831).
Referring to the rejection of claim 1, Gu discloses a method for facilitating an event analysis system in a switch, comprising: 
determining, from an event log of the switch, an event description associated with the switch, wherein the event description corresponds to an entry in a table in a switch configuration database of the switch, and wherein a respective database in the switch is a relational database; (See Gu, para. 39-41)
obtaining an event log segment, which is a portion of the event log, comprising the event description based on a range of entries; (See Gu, para. 39-41)
applying a pattern recognition technique on the event log segment based on the entry in the switch configuration database to determine one or more patterns corresponding to an event associated with the event description; (See Gu, para. 39-41)
and applying a machine learning technique using the one or more patterns to determine a recovery action for mitigating the event. (See Gu, para. 39-41)

Referring to the rejection of claims 2 and 12, Gu discloses further comprising maintaining a number of recovery actions in an action database in the switch, wherein a respective recovery action corresponds to one or more patterns. (See Gu, 47-50)
Referring to the rejection of claims 3 and 13, Gu discloses further comprising applying the machine learning technique to the action database using the one or more patterns to determine the recovery action from the action database. (See Gu, para. 40-41)
Referring to the rejection of claims 4 and 14, Gu discloses wherein the machine learning technique is a pre-trained model loaded on the switch. (See Gu, para. 39-40)

Referring to the rejection of claim 11, Gu discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for facilitating an event analysis system in a switch, the method comprising: 
determining, from an event log of the switch, an event description associated with the switch, wherein the event description corresponds to an entry in a table in a switch configuration database of the switch, and wherein a respective database in the switch is a relational database; (See Gu, para. 39-41)
obtaining an event log segment, which is a portion of the event log, comprising the event description based on a range of entries; (See Gu, para. 39-41)
applying a pattern recognition technique on the event log segment based on the entry in the switch configuration database to determine one or more patterns corresponding to an event associated with the event description; (See Gu, para. 39-41)
and applying a machine learning technique using the one or more patterns to determine a recovery action for mitigating the event. (See Gu, para. 39-41)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Pub No. 2019/0324831) in view of Marshall et al. (Pub No. 2003/0135478).
Gu discloses the inventio as described above, however, Gu fail to explicitly disclose a shadow database.
Marshall et al. discloses a method and system for online reorganization of databases.
Referring to the rejection of claims 5 and 15, (Gu modified by Marshall et al.) discloses further comprising: evaluating the recovery action in a shadow database, wherein the shadow database is a copy of the switch configuration database and not used to determine configuration of the switch; (See Marshall et al., para. 124-125)
(See Marshall et al., para. 131 and 164 and 168)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine Gu’s system and method for online unsupervised event pattern extraction and holistic root cause analysis for distributed systems modified by Marshall et al.’s method and system for online reorganization of databases.
Motivation for such an implementation would enable capturing the database recovery actions within a shadow database for backup and/or recovery purposes to ensure the integrity of the new database. (See Marshall et al., para. 38 and 44)
Referring to the rejection of claims 6 and 16, (Gu modified by Marshall et al.) discloses further comprising: determining whether the event is a critical issue; and in response to the event being a non-critical issue, executing the recovery action on the switch. (See Marshall et al., para. 124)
The rationale for combining Gu in view of Marshall et al. is the same as claim 5.

Referring to the rejection of claims 7 and 17, (Gu modified by Marshall et al.) discloses further comprising, in response to the event being a critical issue, obtaining a confirmation from a user prior to executing the recovery action. (See Marshall et al., para. 124)
The rationale for combining Gu in view of Marshall et al. is the same as claim 5.
(See Gu, para. 47)

Referring to the rejection of claims 9 and 19, (Gu modified by Marshall et al.) discloses further comprising matching, using the pattern recognition technique, a set of patterns defined for the feature group with event descriptions in the event log segment. (See Gu, para. 44-45)
Referring to the rejection of claims 10 and 20, (Gu modified by Marshall et al.) discloses wherein the range of entries comprises: a first range of entries prior to a log entry, which comprises the event description in the event log; and a second range of entries subsequent to the log entry. (See Gu, para. 39-41)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 24, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436